Citation Nr: 1623650	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-26 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus type II.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

4.  Entitlement to an increased evaluation in excess of 10 percent for service-connected left knee injury.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) based upon service-connected disabilities.




REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011, March 2012, and March 2014 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss and tinnitus, entitlement to an increased evaluation in excess of 10 percent for service-connected left knee injury, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a claim for diabetes mellitus type II in June 2000.  The Veteran was notified of the decision on June 15, 2000.  The Veteran did not submit any additional evidence or an intention to appeal and the decision was finalized on June 15, 2001.  The Veteran then filed a claim to reopen in July 2006.  The RO declined to reopen the Veteran's claim in an April 2008 rating decision for a failure to provide new and material evidence.  The Veteran was then notified of this decision on May 6, 2008.  The Veteran did not submit any additional evidence or an intention to appeal and the decision was finalized on May 6, 2009.  The Veteran then filed a claim to reopen in the current case on January 2011.
 
2.  Evidence added to the record since the last final rating decision is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus type II.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b);  Conway  v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, a letter dated March 2011 advised the Veteran of the evidence and information necessary to substantiate his claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also advised the Veteran of elements required to reopen a previously-denied claim and the specific reasons why his previous claims of service connection had been denied.  Additionally, such letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  Although the Board notes the receipt of VA outpatient treatment records from 2016 after the provision of the last supplemental statement of the case, a review of such records does not reveal any medical discussion pertinent to the issue of an in-service event, injury, or incurrence of diabetes mellitus type II.  Therefore, the Board finds that it is not prejudicial to proceed with the adjudication of this claim without remanding for further AOJ review in this instance.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the RO obtained and associated the Veteran's SSA records with the claims file.

The Board notes that the Veteran has not been provided with a VA examination for his claimed diabetes mellitus type II.  However, the Board finds that VA examinations are not warranted in this instance.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Board finds that no VA examination is required to resolve the aforementioned claims because, as shall be discussed further, the Veteran has not provided any new and material evidence and the Veteran has not previously provided credible evidence establishing an "in-service event, injury or disease."  Thus, the issue of nexus is rendered moot and is in no further need of resolution in both of these instances.

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.




Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Veteran has filed a claim to reopen a previously denied claim on the issue of entitlement to service connection for diabetes mellitus type II.

The Veteran initially filed a claim for service connection for diabetes mellitus type II in September 1999.  The evidence at the time of this adjudication of the Veteran's claim in a June 2000 rating decision consisted of service treatment records (STRs) and the Veteran's statement that he had incurred the condition during National Guard Service.  The June 2000 rating decision denied that claim on the basis that there was no evidence of any in-service treatment or diagnosis of any diabetes and that the Veteran's diagnosis during National Guard Inactive Duty for Training did not entitle him to service connection because it was not shown that such illness was the actual result of an injury incurred while performing weekend drill or during a period in which he was actually placed on active duty by appropriate orders signed by his control unit.  The Veteran submitted no additional evidence or intention to appeal, and the RO decision became final in June 2001. 

The Veteran then filed claim to reopen in July 2006.  The evidence at the time of this adjudication of the Veteran's claim in an April 2008 rating decision consisted of service treatment records (STRs), the Veteran's statement that he had incurred the condition during National Guard Service, and current VA outpatient treatment records.  The June 2000 rating decision denied that claim on the basis that, although the VA outpatient treatment records were new, they were not material as there was still no evidence of any in-service treatment or diagnosis of any diabetes and that the Veteran's diagnosis during National Guard Inactive Duty for Training did not entitle him to service connection because it was not shown that such illness was the actual result of an injury incurred while performing weekend drill or during a period in which he was actually placed on active duty by appropriate orders signed by his control unit.  The Veteran submitted no additional evidence or intention to appeal, and the RO decision became final in May 2009.

The April 2008 rating decision is the last final decision prior to the Veteran's January 2011 claim to reopen, which is the subject of the current appeal.  Although, the Veteran's claim was denied reopening by the RO, the Board notes that irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001); also Winters v. West, 12 Vet. App. 203 (1999).

Since the April 2008 rating decision was finalized in May 2009, the record contains additional statements from the Veteran as well as current outpatient treatment records, with no discussion of etiology to military service or an indication of incurrence during active duty military service.  This evidence is new because it has not previously been reviewed by the RO.  However, it is not material because it is merely redundant of the same facts that were known at the time of the April 2008 rating decision and, by extension, the June 2000 rating decision, which is namely that the Veteran had a diagnosis of diabetes mellitus type II that developed years after active duty military service, with no indication that it was caused by service, and no indication of any in-service event, injury, or disease.  In short, the record is absent for a finding in support of new and material evidence.  As new and material evidence has not been received, the claim is not reopened.  The Veteran's appeal is, thus, denied.


ORDER

New and material evidence having not been received, the claim for entitlement to service connection for diabetes mellitus type II is not reopened; the appeal is denied.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990). 

At the outset, the Board notes that additional evidence via VA outpatient treatment records covering a period from 2015 to 2016 and a June 2016 VA audiological examination has been received since the Veteran's last statement of the case (SOC) and supplemental statement of the case (SSOC).  The Veteran received the SOC and SSOC in October 2014 and the records reflect treatment that was provided during the time period thereafter to 2016, which included treatment for the Veteran's left knee as well as a June 2016 VA examination for the Veteran's bilateral hearing loss and tinnitus with discussion of etiology.

Any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section, or is submitted by the appellant or representative in response to a § 20.903 of this part, notification, as well as any such evidence referred to the Board by the agency of original jurisdiction under § 19.37(b) of this chapter, must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c).  Such a waiver must be in writing or, if a hearing on appeal is conducted, the waiver must be formally and clearly entered on the record orally at the time of the hearing.  Id.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  Id.  

However, it should be noted that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105  by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last supplemental statement of the case (SSOC) without a waiver of AOJ consideration. Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  In this regard, the Board further notes that the Veteran's appeal was perfected on July 2014 and October 2014, well after the February 2, 2013 deadline, so the new provisions would apply. 

However, it is also noted that, currently, VA has not interpreted the aforementioned amendment to extend to evidence that was not submitted by the Veteran, such as evidence that was suggested by a submission, but gathered separately pursuant to the duty to assist.  Here, it appears that the RO independently developed evidence that is relevant to the Veteran's claims for his left knee, bilateral hearing loss, and tinnitus by virtue of the recently obtained VA outpatient treatment records and VA examination referenced above.  These records, that appear to have been obtained and associated with the claims file in June 2016, detail the Veteran's treatment for his left knee since his last 2014 SSOC and a VA examination discussing etiology for his bilateral hearing loss and tinnitus, for which the issue of new and material evidence is pending.  As such, the Board finds that these records are pertinent to the inquiry at hand.

The Veteran did not submit the evidence in question (i.e. the VA outpatient treatment records and VA examination).  Rather, this evidence was developed by VA based upon its duty to assist.  As such, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration in this case, as he was not the originator of this evidence submission.  Furthermore, there is no indication in the claims file that the Veteran has any objections, either explicitly or constructively, to this evidence being first reviewed by the AOJ.  As such, the claim should be remanded so that the RO may review this evidence in light of the Veteran's appeal and consider it accordingly.

As to the issue of entitlement to a TDIU, the claim being remanded herein is inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of entitlement to an increased evaluation for the Veteran's left knee as well as whether the Veteran may have a service-connected bilateral hearing loss and tinnitus for consideration must be developed before the Board renders a decision on the TDIU claim, as the outcome of such evaluation may give rise or negate the need or availability for TDIU.  Upon completion of the development reconsideration of the Veteran's claim for TDIU, to include any additional development deemed to be necessary in such inquiry, should be undertaken.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Thereafter, the AOJ should then review and consider the newly obtained VA outpatient treatment records and 2016 VA audiological examination, as they relate to the Veteran's left knee, bilateral hearing loss, and tinnitus claims in the first instance and conduct any further development that may be necessary.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


